United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant son of J.B.
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, INDIAN HEALTH SERVICE,
CARL ALBERT INDIAN HOSPITAL, Ada, OK,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0700
Issued: March 16, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On February 15, 2019 appellant filed a timely appeal from a December 4, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the December 4, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether OWCP properly determined that the employee received an
overpayment of compensation for which she was not at fault in the amount of $13,118.79 during
the period October 5, 1987 through June 23, 2018 because post-retirement basic life insurance
(PRBLI) premiums were not properly deducted from her FECA wage-loss compensation; and
(2) whether OWCP properly denied appellant’s request for waiver of recovery of the overpayment.
FACTUAL HISTORY
On May 14, 1982 the employee, then a 49-year-old respiratory therapist, filed an
occupational disease claim alleging that her preexisting systemic lupus erythematosus was
aggravated by factors of her federal employment.3 OWCP accepted aggravation of systemic lupus
erythematosus. The employee worked intermittently until December 20, 1985. OWCP thereafter
paid the employee on the periodic compensation rolls.
Appellant underwent an authorized liver transplant on January 4, 1999. OWCP
subsequently expanded its acceptance of the claim to include aggravation of cholangitis,
aggravation of spinal stenosis (lumbar region), osteoporosis, irritable bowel syndrome,
hypertension, and long-term use of steroids. On June 13, 2001 she underwent authorized lumbar
decompression surgery.
The employee continued to receive wage-loss compensation and medical benefits for her
accepted conditions.
On June 29, 2018 appellant, the employee’s son, notified OWCP that the employee had
passed away on June 27, 2018 and OWCP provided a form for his completion regarding the
employee’s death. On July 16, 2018 OWCP received the completed form, signed and dated by
appellant on July 11, 2018. Appellant identified himself as the administrator or executor of the
employee’s estate and named the beneficiaries. A copy of the employee’s death certificate was
attached.
OWCP subsequently received a PRBLI election form signed by the employee on
November 25, 1985 indicating her selection of PRBLI at “no reduction.” The form also indicates
that the employee selected life insurance options A and B. The record includes undated
correspondence from the Office of Personnel Management (OPM) confirming this selection.
On August 2, 2018 OWCP calculated the amount of appellant’s life insurance premiums
that should have been deducted for the period October 5, 1987 through June 23, 2018. It attached
the employee’s compensation payment history from February 24, 1985 through June 23, 2018,
which showed no deductions made for PRBLI during that period.

3

OWCP assigned File No. xxxxxx611 to the present claim. The employee also has a claim filed on December 14,
1983, assigned File No. xxxxxx911. OWCP administratively combined the two files on July 24, 1986, with File No.
xxxxxx611 serving as the master file.

2

On October 15, 2018 OWCP advised the employee’s estate of its preliminary
determination that an overpayment of compensation in the amount of $13,118.79 had been created
for the period October 5, 1987 through June 23, 2018 because it had not adjusted the employee’s
wage-loss compensation to reflect PRBLI at no reduction. It explained the calculation of the
overpayment and found the employee not at fault in the creation of the overpayment. OWCP
advised appellant that he could request a prerecoupment hearing before a representative of
OWCP’s Branch of Hearings and Review, or a final decision based on the written evidence. It
attached an overpayment action request, an overpayment recovery questionnaire (Form OWCP20), OPM’s correspondence, calculation worksheets, and documents showing the employee’s
compensation history.
In a November 6, 2018 response, appellant asserted that the employee was not aware of an
overpayment during her lifetime and requested waiver of recovery of the overpayment. He
maintained that repayment would cause undue financial hardship to the estate. Appellant
forwarded a completed Form OWCP-20, indicating that the employee had monthly income of
$2,178.00 from OWCP and $1,400.00 in Social Security Administration (SSA) benefits for a total
income of $3,578.00. He listed monthly expenses of $6,701.50 for the employee’s nursing home
fee and noted that at the time of her death she had $8,141.39 in a checking account. He submitted
a bank statement that showed a direct deposit of $2,178.90 from the Treasury Department on
May 25, 2018 and a $1,400.00 direct deposit from SSA on June 1, 2018. Automatic debits for
nursing home fees were $5,257.76 on May 24, 2018 and $6,701.50 on June 13, 2018. Debits for
medical treatment dated May 22, June 5 and 20, 2018 totaled $164.60. It also showed a
miscellaneous debit of $30.04 for cable. The bank statement showed a balance of $8,141.39 on
June 5, 2018.
By decision dated December 4, 2018, OWCP finalized its determination that an
overpayment of compensation in the amount of $13,118.79 was created because no deductions
were made for PRBLI for the period October 5, 1987 through June 23, 2018. It explained its
calculations and found the employee not at fault, but denied waiver of recovery of the
overpayment. OWCP indicated that the overpayment could not be waived because there was no
evidence to substantiate that adjustment or recovery would defeat the purpose of FECA or be
against equity and good conscience. The decision was addressed to the estate of the employee.
LEGAL PRECEDENT -- ISSUE 1
FECA provides that the United States shall pay compensation for the disability or death of
an employee resulting from personal injury sustained while in the performance of his or her duty.4
When an overpayment has been made to an individual because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which the individual is entitled.5
Under the Federal Employees’ Group Life Insurance (FEGLI) program, most civilian
employees of the Federal Government are eligible to participate in basic life insurance (BLI) and
4

5 U.S.C. § 8102(a).

5

Id. at § 8129(a).

3

one or more of the options.6 The coverage for BLI is effective unless waived,7 and premiums for
basic and optional life coverage are withheld from the employee’s pay.8 Upon retirement or upon
separation from the employing establishment or being placed on the periodic FECA compensation
rolls, an employee may choose to continue basic and optional life insurance coverage, in which
case the schedule of deductions made will be used to withhold premiums from his or her annuity
or compensation payments.9
A 1980 amendment of 5 U.S.C. § 8706(b)(2) provided that an employee receiving
compensation under FECA could elect continuous withholdings from his or her compensation, so
that his or her life insurance coverage could be continued without reduction. Regulations at 5
C.F.R. § 870.701 (December 5, 1980) provided that an eligible employee had the option of
choosing no life insurance; Option A -- basic coverage (at no additional cost) subject to continuous
withholdings from compensation payments that would be reduced by two percent a month after
age 65 with a maximum reduction of 75 percent; Option B -- basic coverage (at an additional
premium) subject to continuous withholdings from compensation payments that would be reduced
by one percent a month after age 65 with a maximum reduction of 50 percent; or Option C -- basic
coverage subject to continuous withholdings from compensation payments with no reductions after
age 65 (at a greater premium).10
Each employee must elect or waive Option A, Option B, and Option C coverage, in a
manner designated by OPM, within 60 days after becoming eligible, unless, during earlier
employment, he or she filed an election or waiver that remained in effect.11 An employee who
does not file a life insurance election form with his or her employing office, in a manner designated
by OPM, specifically electing any type of optional insurance, is considered to have waived it and
does not have that type of optional insurance.12
When an underwithholding of life insurance premiums occurs, the entire amount is deemed
an overpayment of compensation because OWCP must pay the full premium to OPM upon
discovery of the error.13
ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for decision.
6

Id. at § 8702(a).

7

Id. at § 8702(b).

8

Id. at § 8707.

9

Id. at § 8706.

10

See D.H., Docket No. 19-0384 (issued August 12, 2019).

11

20 C.F.R. § 870.504(a)(1).

12

Id. at § 870.504(b).

13

5 U.S.C. § 8707(d); see also D.R., (G.R.), Docket No. 19-1675 (issued October 8, 2020); D.H., supra note 10.

4

OWCP’s preliminary determination notified the employee’s estate that the employee had
received an overpayment of compensation in the amount of $13,118.79. OWCP’s procedures in
effect at the time of OWCP’s December 4, 2018 decision, provide for recovery from a deceased
debtor’s estate.14 The procedures specifically require that, if the claimant recently passed away,
OWCP should refer the debt to the financial management system (FMS) for offset of the deceased
claimant’s last federal tax refund under the Treasury’s Offset Program (TOP).15 OWCP has a
special profile with FMS under TOP for the collection of these specific estate debts. The claims
examiner should follow the referral procedures set forth in Chapter 6.500.12,16 including sending
the complete referral package to the National Office for final review and forwarding to the FMS.17
The evidence of record does not substantiate that actions OWCP has taken to recover the
overpayment debt include referral to FMS for appropriate offset under the TOP prior to taking
overpayment actions against the employee’s estate. It did not refer the debt to FMS for offset of
the deceased employee’s last federal tax refund under the TOP. Although OWCP has demanded
repayment of the overpayment in full, the Board cannot make an informed decision regarding the
amount of overpayment to be collected against the estate.18 The case shall therefore be remanded
to OWCP to follow all procedures as outlined in Chapter 6.500.15 of its procedure manual.
Following this and any other further development as deemed necessary, OWCP shall issue a
de novo decision.
For these reasons, the Board finds that OWCP improperly determined that the employee
received an overpayment of compensation for which she was not at fault in the amount of
$13,118.79 during the period October 5, 1987 through June 23, 2018.
CONCLUSION
The Board finds that this case is not in posture for decision.19

14

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Debt Liquidation, Chapter 6.500.15
(September 2018).
15

31 C.F.R. § 285.2; Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Debt Liquidation, Chapter
6.500.15(g)(1)-(7) (September 2018); see also W.J., Docket No. 18-1035 (issued July 9, 2019).
16

Id. at Part 6 -- Debt Management, Debt Liquidation, Chapter 6.500.12 (September 2018).

17

Id.

18

See W.J., Docket No. 18-1035 (issued July 9, 2019).

19

In light of the Board’s disposition of Issue 1, Issue 2 is rendered moot.

5

ORDER
IT IS HEREBY ORDERED THAT the decision dated December 4, 2018 is set aside and
this case is remanded for further proceedings consistent with this decision of the Board.20
Issued: March 16, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

20

Christopher J. Godfrey, Deputy Chief Judge, was no longer a member of the Board after January 20, 2021.

6

